Citation Nr: 1617339	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-39 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for residuals of right elbow dislocation with radial head fracture.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2005 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was certified to the Board for review by the VARO in Oakland, California.

In March 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the Oakland, California RO.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  The Veteran does not have bilateral hearing loss which is attributable to service or first manifest within one year of separation from service.

3.  The Veteran's right elbow is productive of pain on extension, but is not productive of limitation or painful flexion; joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius; flail joint; nonunion of the radius and ulna; nonunion of the ulna; nonunion of the radius; limitation or painful supination or pronation; bone fusion; or any other functional impairment.  




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  The criteria for a 10 percent rating for residuals of right elbow dislocation with radial head fracture are met.  38 U.S.C.A. § 1155 (West 2014); 4.7, 4.20, 4.71(a), Part 4, Diagnostic Code 5207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for right elbow disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

At his Board hearing, the Veteran described his Military Occupational Specialty (MOS) during service with telecommunications and phone lines as a construction wireman and his military noise exposure.  He also described his experience with shooting weapons and the noise exposure from that activity.  Post-service, the Veteran reported that he had performed clerical work which did not involve loud noises.  The Veteran testified that the tinnitus began during bootcamp when he was shooting rifles.  He stated that this tinnitus continued after service and he experiences tinnitus daily.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board further finds that the Veteran was credible in his report.  

The STRs do not reveal and findings of tinnitus; however, they do show that he was routinely exposed to noise.  Post-service, the Veteran was afforded a VA examination in December 2007.  The Veteran reported that during service he was a telecommunications/construction/wireman.  Noise exposure came from the switchboard and headphones (voice from the operator).  He was responsible for setting up the phone lines and repairing/troubleshooting.  No ear protection was provided and worn.  He stated that he was told by the corpsman at his discharge that he had some hearing loss.  After his discharge in August, 2005, the Veteran worked as a pharmacy technician and had no noise exposure in this capacity.  In addition, he denied any recreational type noise exposure.  The Veteran reported that he had occasional tinnitus which was short-term when it occurred.  He indicated that he first became aware of tinnitus while he was still in the military, but there was no specific trigger causing its initial onset.  The examiner indicated that the Veteran had tinnitus, but it was not caused by acoustic trauma in service.  The examiner did not provide any rationale.  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Since the examiner did not provide rationale, the probative value of this opinion is diminished.  

The Veteran was afforded another VA examination in January 2015.  The Veteran again reported being exposed to acoustic trauma in his MOS and additionally reported acoustic trauma from exposure to weaponry noise from semi-annual training with those weapons.  He denied post-service noise exposure.  The examiner opined that current tinnitus was less likely than not due to military noise exposure.  The rationale was that the tinnitus was occasional and short-term such as tinnitus which is common in the population at large.  However, the examiner did not appear to take into account the Veteran's report of having tinnitus continuously since service.  A medical examination that fails to take into account credible lay assertions of an inservice injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.").

The Veteran provided competent and credible testimony of tinnitus during service and continuously since then.  Although VA examiners provided negative opinions, as noted, those opinions are incomplete so their probative value is diminished.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is the case here and service connection for tinnitus is warranted.  


Bilateral Hearing Loss

The Veteran contends that he was exposed to acoustic trauma during service in his MOS.  Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The STRs do not reveal hearing loss within the meaning of 38 C.F.R. § 3.385 and bilateral hearing loss disability was neither manifest nor diagnosed within the one year presumptive period.  That alone, however, is not an absolute bar a grant of service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. At 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Post-service, the Veteran has been afforded audiological testing by VA on two occasion.  On a December 2007 examination, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
15
5
5

Speech recognition scores were 94 percent, bilaterally.  Thus, hearing loss within the meaning of 38 C.F.R. § 3.385 was not demonstrated.  

In January 2015, the Veteran was afforded another VA examination.  Audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
10
15
15
10
10

Speech discrimination was reported to be 88 percent in both ears.  However, the examiner indicated that the use of speech discrimination scores was not appropriate for this Veteran as given his excellent hearing for pure tones, his difficulty on the speech test was unexpected and represented unlikely hearing mistakes.  The examiner certified that the use of speech discrimination scores was not appropriate in this case.  Thus, the Board has discounted these findings based on the examiner's conclusion.  The examiner indicated that the hearing was normal.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board has considered the Veteran's own opinion that he has hearing loss.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render the most probative opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, while the Veteran is competent to report decreased hearing ability, his opinion about "hearing loss" with regard to the Hertz decibel findings and VA's definition, is outweighed by the findings to the contrary by the VA examiners, medical professionals, who considered the pertinent evidence of record and found no current disability based on the audiograms.  See id. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Accordingly, since the most probative evidence establishes that the Veteran has clinically normal hearing and no hearing loss under 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  The preponderance is against the Veteran's claim, and it must be denied. 

Rating for Right Elbow

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Full range of motion on flexion of the elbow is zero to 145 degrees.  Full range of motion on forearm pronation is zero to 80 degrees.  Full range of motion on forearm supination is zero to 85 degrees.  Full range of motion on wrist dorsiflexion (extension) is zero to 70 degrees.  Full range of motion on wrist palmar flexion is zero to 80 degrees.  Full range of motion on wrist ulnar deviation is zero to 45 degrees.  Full range of motion on wrist radial deviation is zero to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

Range of motion on flexion and extension, respectively, are rated under Diagnostic Codes 5206 and 5207.  Under Diagnostic Code 5206, a noncompensable rating is warranted if flexion is limited to 110 degrees; a 10 percent rating is warranted if flexion is limited to 100 degrees; a 20 percent rating is warranted if flexion is limited to 90 degrees; a 20 percent rating is warranted if flexion is limited to 70 degrees on the minor side and a 30 percent rating if it is on the major side; a 30 percent rating is warranted if flexion is limited to 55 degrees on the minor side and a 40 percent rating if it is on the major side; and a 40 percent rating is warranted if flexion is limited to 45 degrees on the minor side and a 50 percent rating if it is the major side.  Under Diagnostic Code 5207, a 10 percent rating is warranted if extension is limited to 45 degrees; a 10 percent rating is warranted if extension is limited to 60 degrees; a 20 percent rating is warranted if extension is limited to 75 degrees; a 20 percent rating is warranted if extension is limited to 90 degrees on the minor side and a 30 percent rating if it is on the major side; a 30 percent rating is warranted if extension is limited to 100 degrees on the minor side and a 40 percent rating if it is on the major side; and a 40 percent rating is warranted if extension is limited to 110 degrees on the minor side and 50 percent rating if it is on the major side.

Under Diagnostic Code 5208, a 20 percent rating may also be assigned when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  

Under Diagnostic Code 5209, a 20 percent rating is warranted where there is other impairment of the elbow such as joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius in either the minor or major forearm.  A 50 percent evaluation may be assigned for flail joint of the minor elbow and a 60 percent rating for the major elbow.

Under Diagnostic Code 5210, nonunion of the radius and ulna, with a flail false joint, warrants a 40 percent rating for the minor upper extremity and a 50 percent rating for the major upper extremity. 

Under Diagnostic Code 5211, a 10 percent evaluation is warranted for nonunion of the ulna with bad alignment.  A 20 percent evaluation requires nonunion of the ulna of the major or minor upper extremity in the lower half.  A 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm requires nonunion in the upper half of the minor extremity with false movement and without loss of bone substance or deformity, and a 30 percent evaluation for the minor arm and a 40 percent for the major arm requires loss of bone substance (1 inch (2.5 centimeters) or more) and marked deformity. 

Under Diagnostic Code 5212, a 10 percent evaluation is warranted for nonunion of the radius with bad alignment.  A 20 percent evaluation requires nonunion of the radius of the major or minor upper extremity in the upper half.  A 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major extremity, are also provided for nonunion in the lower half with false movement and without loss of bone substance.  A 30 percent evaluation for the minor extremity and a 40 percent evaluation for the major extremity require nonunion in the lower half with false movement with loss of bone substance or deformity.

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation, for the major extremity it is 30 percent.  Bone fusion with loss of supination and pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if the hand is fixed in full pronation, near the middle of the arc or in moderate pronation, it is 30 percent for the major extremity.  A 30 percent evaluation requires that the minor hand be fixed in hyperpronation or supination, it is 40 percent for the major extremity.  38 C.F.R. 4.71a, Diagnostic Code 5213.

The Veteran was afforded a VA examination in January 2015.  It was noted that the Veteran was left hand dominant.  No limitation of motion of the elbow joint to include after repetitive use testing was shown on flexion, extension, supination, or pronation.  However, pain on extension was shown.  The Veteran reported having rare, mild flare-ups.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Strength was normal.  The Veteran did not have flail joint, joint fracture, ununited fracture,  malaligned fracture, or impairment of supination or  pronation.  The examiner indicated that the Veteran had findings that were unlikely to be related to his inservice right elbow injury.  The examiner noted that the Veteran had a job that required repetitive keyboarding and had recently had ergonomic evaluation and adjustments because of increasing upper extremity symptoms.  He had mildly positive Tinel's at left elbow and right wrist, with mildly positive Carpal Compression Test (CCT) at wrist.  He additionally had tenderness at the extensor tendon origin distal to the lateral epicondyle that increased with resisted middle  finger extension.  These were soft findings of possible 1) early right carpal  tunnel syndrome, 2) right lateral epicondylitis and 3) left cubital tunnel syndrome.  These were not considered to be related the inservice 2004 right elbow injury, but were likely a function of his repetitive  keyboarding.  He had no evidence for instability, no evident soft tissue swelling or deformity subsequent to his injury.  No dislocation was indicated.  X-rays showed prominent osseous density abutting the inferior olecranon fossa, possibly related to old trauma.  There were no scars or use of assistive devices.  There was no impact on employment.

At his Board hearing, the Veteran testified that he had swelling and throbbing pain of the right elbow.  To alleviate the pain, the Veteran would take Motrin, sometimes twice a day, 400 milligrams, two tabs.  The Veteran felt that his motion was limited when he had pain.  He had a sling, but had not brought it to the hearing.  He related that he felt his work was limited because he could not type as fast as other people.  He described some tingling between his elbow and hand.  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran reported that pain limited his motion, but there was no objective evidence of pain limiting motion on the VA examination.  However, pain was shown on motion on extension.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board finds that the Veteran should be rated based on painful extension of the right elbow and assigned a 10 percent rating based on that painful motion.  A higher rating is not warranted because the Veteran's motion on extension is not limited to 75 degrees.  

A higher rating is not warranted under any of the other diagnostic codes because the Veteran's manifestations of his service-connected right elbow disability do not include any of those listed criteria.  He does not have limitation of flexion; joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius; flail joint; nonunion of the radius and ulna; nonunion of the ulna; nonunion of the radius; limitation of supination or pronation; bone fusion; or any other functional impairment.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 10 percent rating based on painful extension.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right elbow disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology as the Veteran's pain has been considered and rated.  There have not been any hospitalizations or marked interference with employment.  The examiner indicated that there was no impact on employment and indicated that other symptomatic complaints were unrelated to the service-connected right elbow disability.  Although the Veteran indicated that he could not type as fast as other people, the examiner indicated that the symptoms with regard to his typing were not related to his service-connected right elbow disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.





						(Continued on the next page)


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Entitlement to a 10 percent rating for residuals of right elbow dislocation with radial head fracture is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


